180 S.W.3d 59 (2005)
STATE of Missouri, Respondent,
v.
Hardy Allen GRIFFIN, Appellant.
No. ED 85675.
Missouri Court of Appeals, Eastern District, Division Two.
December 20, 2005.
Margaret Mueller Johnston, Columbia, MO, for Appellant.
Deborah Daniels, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Hardy Allen Griffin (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of murder in the first degree, Section 565.020 RSMo (2000), and armed criminal action, Section 571.015 RSMo (2000). Defendant was sentenced to serve life imprisonment without the possibility of parole for the murder charge and a life sentence on the armed criminal action charge, to run consecutively.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find the trial court did not abuse its discretion. State v. Rutter, 93 S.W.3d 714, 729 (Mo. banc 2002). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).